Citation Nr: 1230476	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 10-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter, and G.R. 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at an August 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In light of information in the claims file and the Veteran's August 2012 Board hearing testimony, this matter must be remanded to the RO/AMC to seek service treatment records, VA treatment records, and any relevant records in the possession of the Social Security Administration. See 38 U.S.C.A. § 5103A(a)-(c).

At his August 2012 Board hearing, the Veteran testified that he first received treatment at VA for back disability in 1954, just after his discharge from service, and had often received treatment at VA from that time forward. Any additional relevant VA medical treatment records must be sought for association with the claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A letter from a private physician to SSA, dated in September 1986, makes reference to disability of and treatment for the Veteran's low back in the context of supporting a then-pending claim for SSA disability benefits. The RO/AMC must seek to obtain any relevant records from the SSA. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir., 2010).

In August 1987 the RO issued a memorandum stating that the Veteran's claims file had been lost. In April 1988 the RO sought to obtain the Veteran's service treatment records from the service department, apparently because previously received treatment records had been lost while in the possession of VA. Documents date-stamped in the 1950s are now associated with the claims file, so that it appears that some or all of the prior claims file was recovered. It is clear that not all service treatment records have been received-a March 1954 service discharge examination report makes reference to hospitalization from March 30, 1953, to April 17, 1953, for an acute appendicitis and an appendectomy, but these records are not associated with the claims file. The attention and treatment during service described by the Veteran includes medical profiles for low back disability and treatment at military hospitals for low back disability. On other occasions, however, he seems to relate that he did not receive treatment for his back during active service. See August 2012 Board hearing transcript, page 3. Still, given the history of VA having once lost the Veteran's claims file, and the very few service treatment records associated with the claims file, a search for all remaining service treatment records is warranted. See 38 C.F.R. § 5103A(a)-(c).

Also, in a May 1966 application for VA benefits, the Veteran wrote that he had a disc condition of the lower back caused by an automobile accident as a child, and contended that condition was aggravated by his military service. The RO/AMC must contact the Veteran to seek to obtain any relevant records of pre-service treatment for back disability that may be available from the Veteran or from still-extant private medical records repositories. See 38 C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who treated him for low back disability prior to active service, or have treated him for low back disability during the period from March 1954 to the present. 

* The records sought must include all potentially relevant records of treatment, surgery and hospitalization at the Oteen-Asheville, North Carolina, Medical Center (VAMC), from March 1954 though the present time. This must specifically include a search for VA records of treatment in 1954 for low back disability.

* The Veteran must specifically be requested to provide any information or medical records he has pertaining to his treatment for back problems during childhood after an automobile accident, as described in his May 1966 application for benefits.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must contact all necessary sources to obtain ALL AVAILABLE SERVICE TREATMENT RECORDS, including records of hospitalization at the Naval Hospital in Sand Diego, California, from March 30, 1953, to April 17, 1953, for appendicitis and an appendectomy; records of treatment at Station Hospital, Fort Huenemo, California, from March 1951 to November 1952 for back disability; and records of treatment from November 1952 to March 1954 at Base Hospital, USNH, San Diego, California, for back disability.
  
3. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. The SSA must be informed that the VA claims file indicates that the Veteran had pending an application for SSA disability benefits in 1986, and that private medical evidence was submitted to SSA in connection with the claim.

4. Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



